           Case 1:21-mj-07005-JCB Document 10 Filed 01/21/21 Page 1 of 2




                                 MASSACHUSETTS FEDERAL DISTRICT COURT
                                           Boston Division


                   UNITED STATES,                           Case No.: 21MJ7005


                            v.                              MOTION TO HAVE PRELIMINARY HEARING UNDER RULE
                                                            5.1 IN WASHINGTON DC.
                   MARK SAHADY,



                  HERE COMES MARK SAHADY

1. Whereas, pursuant to Rule 5.1(b) of the Federal Rules of Criminal Procedure, “A defendant arrested in a district
other than where the offense was allegedly committed may elect to have the preliminary hearing conducted in the
district where the prosecution is pending”;

2. Whereas, Mr. Mark Sahady was arrested in the District of Massachusetts but the offense was allegedly
committed in Washington, DC.

3. Whereas, having the preliminary hearing conducted in the district where the prosecution is pending appears
under 5.1(b) of the Federal Rules of Criminal Procedure to be a matter of right for the defendant;

4. Whereas, Attorney Rinaldo Del Gallo spoke to the Honorable United States Attorney William Bloomer on
Wednesday, January 20, 2021 by telephone, and Attorney Bloomer has indicated that he has no objection to the
preliminary hearing pursuant to Rule 5.1(b) being held in Washington D.C.;

It is hereby respectfully moved to have the Rule 5.1(b) preliminary hearing heard in Washington DC.

This motion is requested to be heard on Thursday, January 21, 2021 , and if is not heard, it is asked that the court
rule on it administratively.


                  Dated this Thursday, January 21, 2021




                                                            Attorney Rinaldo Del Gallo, III
                                                            PO Box 1082
                                                            Pittsfield, MA 01202-1082
                                                            (413) 445-6789
                                                            BBO 632880
                                                            RinaldoDelGallo@gmail.com




                                                                   1
           Case 1:21-mj-07005-JCB Document 10 Filed 01/21/21 Page 2 of 2



                 CERTIFICATE OF SERVICE




                 I, Attorney Rinaldo Del Gallo, III, hereby certify that on Thursday, January 21, 2021, a copy of this

document was e-mailed to the Honorable United States Attorney William Bloomer of the United States

Department of Justice at william.bloomer@usdoj.gov, just after midnight.




                                                           Attorney Rinaldo Del Gallo, III
                                                           PO Box 1082
                                                           Pittsfield, MA 01202-1082
                                                           (413) 445-6789
                                                           BBO 632880
                                                           RinaldoDelGallo@gmail.com

                                                           Thursday, January 21, 2021




                                                                   2
